UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4186


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILLIP JAMES WILLIAMS, a/k/a D, a/k/a PJ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:09-cr-00073-TLW-1)


Submitted:   October 6, 2011                 Decided:   October 24, 2011


Before NIEMEYER, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell W. Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.      Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Phillip James Williams pleaded guilty, pursuant to a

plea   agreement,   to   one   count   of   conspiracy   to   possess   with

intent to distribute fifty or more grams of cocaine base and

five or more kilograms of cocaine, in violation of 21 U.S.C.

§ 846 (2006), and one count of use and carry of a firearm during

and in relation to, and possession in furtherance of, a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(a), (2)

(2006).   The district court sentenced Williams to 150 months in

prison for the conspiracy conviction followed by a consecutive

term of sixty months imprisonment for the firearm conviction.

We affirm.

           On appeal, Williams’ counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), in which he states

that he can find no meritorious issues for appeal.                 Counsel

seeks our review of the Fed. R. Crim. P. 11 hearing and the

reasonableness of Williams’ sentence.          Williams filed a pro se

supplemental brief challenging the imposition of an enhancement

in the calculation of his advisory sentencing range under the

U.S. Sentencing Guidelines Manual.

           Because Williams did not move in the district court to

withdraw his guilty plea, we review his Rule 11 hearing for

plain error.    United States v. Martinez, 277 F.3d 517, 525-26

(4th Cir. 2002).     Our review of the hearing transcript uncovers

                                       2
no such plain error, nor do we find cause to reverse Williams’

conviction elsewhere in the record.

              We    review       a    sentence          for    reasonableness        under   a

deferential        abuse    of       discretion         standard.        Gall   v.     United

States, 552 U.S. 38, 51 (2007).                     The first step in this review

requires us to inspect for procedural reasonableness by ensuring

that   the    district       court      committed         no    significant     procedural

errors, such as failing to calculate or improperly calculating

the    Guidelines       range,        failing       to        consider   the    18     U.S.C.

§ 3553(a) (2006) factors, or failing to adequately explain the

sentence.      United States v. Boulware, 604 F.3d 832, 837-38 (4th

Cir. 2010).        We then consider the substantive reasonableness of

the sentence imposed, taking into account the totality of the

circumstances.       Gall, 552 U.S. at 51.

              We find no merit in Williams’ claim that the district

court improperly imposed a Guidelines enhancement on the basis

of facts not found by a jury.                  “Sentencing judges may find facts

relevant to determining a Guidelines range by a preponderance of

the evidence, so long as that Guidelines sentence is treated as

advisory and falls within the statutory maximum” authorized by

the conviction.            United States v. Benkahla, 530 F.3d 300, 312

(4th   Cir.    2008).        Our      review       of    the    record   reveals      nothing

indicative of procedural or substantive unreasonableness on the

part of the district court in imposing Williams’ sentence.

                                               3
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                      This court

requires that counsel inform Williams, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Williams requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this   court   for    leave   to   withdraw    from

representation.      Counsel’s motion must state that a copy thereof

was served on Williams.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the    materials

before    the    court   and   argument      would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         4